1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   ANGELA FLORES, individually     NO. 2:19-cv-00083-WBS-EFB
     and on behalf of other
13   similarly situated current
     and former employees,
14
                 Plaintiff,
15
         v.
16
     DART CONTAINER CORPORATION, a
17   Nevada corporation; DART
     CONTAINER CORPORATION OF
18   CALIFORNIA, a Michigan
     corporation; and DOES 1-100,
19   inclusive,
20               Defendants.
21

22                             ----oo0oo----

23                     STATUS (PRETRIAL SCHEDULING) ORDER

24            After reviewing the parties’ Joint Status Report, the

25   court hereby vacates the Status (Pretrial Scheduling) Conference

26   scheduled for May 28, 2019, and makes the following findings and

27   orders without needing to consult with the parties any further.

28
                                     1
1    I.    SERVICE OF PROCESS

2              All defendants have been served, and no further service
3    is permitted without leave of court, good cause having been shown
4    under Federal Rule of Civil Procedure 16(b).
5    II.   JOINDER OF PARTIES/AMENDMENTS
6              No further joinder of parties or amendments to
7    pleadings will be permitted except with leave of court, good
8    cause having been shown under Federal Rule of Civil Procedure
9    16(b).   See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604
10   (9th Cir. 1992).
11   III. JURISDICTION/VENUE
12             Jurisdiction is predicated upon 28 U.S.C § 1332(d),
13   because the defendant resides in a different state than at least
14   one member of the proposed class, and the amount in controversy
15   exceeds $5,000,000.   This court has supplemental jurisdiction, 28
16   U.S.C § 1367, over plaintiff’s third cause of action because it
17   arises out of the same controversy.   Venue is undisputed and
18   hereby found to be proper.
19   IV.   DISCOVERY
20             The parties agree to serve the initial disclosures
21   required by Federal Rule of Civil Procedure 26(a)(1) on or before
22   June 7, 2019.
23             The parties shall disclose experts and produce reports
24   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no
25   later than March 26, 2020.   With regard to expert testimony
26   intended solely for rebuttal, those experts shall be disclosed
27   and reports produced in accordance with Federal Rule of Civil
28
                                      2
1    Procedure 26(a)(2) on or before April 27, 2020.

2              All discovery, including depositions for preservation

3    of testimony, is left open, save and except that it shall be so

4    conducted as to be completed by May 26, 2020.    The word

5    “completed” means that all discovery shall have been conducted so

6    that all depositions have been taken and any disputes relevant to

7    discovery shall have been resolved by appropriate order if

8    necessary and, where discovery has been ordered, the order has

9    been obeyed.   All motions to compel discovery must be noticed on

10   the magistrate judge’s calendar in accordance with the local

11   rules of this court and so that such motions may be heard (and

12   any resulting orders obeyed) not later than May 26, 2020.

13   V.    MOTION HEARING SCHEDULE

14             All motions, except motions for continuances, temporary

15   restraining orders, or other emergency applications, shall be

16   filed on or before July 14, 2020.     All motions shall be noticed

17   for the next available hearing date.     Counsel are cautioned to

18   refer to the local rules regarding the requirements for noticing

19   and opposing such motions on the court’s regularly scheduled law

20   and motion calendar.
21   VI.   FINAL PRETRIAL CONFERENCE

22             The Final Pretrial Conference is set for September 28,

23   2020, at 1:30 p.m. in Courtroom No. 5.    The conference shall be

24   attended by at least one of the attorneys who will conduct the

25   trial for each of the parties and by any unrepresented parties.

26             Counsel for all parties are to be fully prepared for
27   trial at the time of the Pretrial Conference, with no matters

28   remaining to be accomplished except production of witnesses for
                                       3
1    oral testimony.     Counsel shall file separate pretrial statements,

2    and are referred to Local Rules 281 and 282 relating to the

3    contents of and time for filing those statements.     In addition to

4    those subjects listed in Local Rule 281(b), the parties are to

5    provide the court with: (1) a plain, concise statement which

6    identifies every non-discovery motion which has been made to the

7    court, and its resolution; (2) a list of the remaining claims as

8    against each defendant; and (3) the estimated number of trial

9    days.

10            In providing the plain, concise statements of

11   undisputed facts and disputed factual issues contemplated by

12   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

13   that remain at issue, and any remaining affirmatively pled

14   defenses thereto.     If the case is to be tried to a jury, the

15   parties shall also prepare a succinct statement of the case,

16   which is appropriate for the court to read to the jury.

17   VII. TRIAL SETTING

18            A jury trial is set for November 17, 2020 at 9:00 a.m.

19   The parties agree that it is premature to estimate the potential

20   length of the trial because they are unsure whether this will be
21   a class action, PAGA representative action, or individual action.

22   VIII.    SETTLEMENT CONFERENCE

23            A Settlement Conference will be set at the time of the

24   Pretrial Conference.     All parties should be prepared to advise

25   the court whether they will stipulate to the trial judge acting

26   as settlement judge and waive disqualification by virtue thereof.
27            Counsel are instructed to have a principal with full

28   settlement authority present at the Settlement Conference or to
                                        4
1    be fully authorized to settle the matter on any terms.    At least

2    seven calendar days before the Settlement Conference counsel for

3    each party shall submit a confidential Settlement Conference

4    Statement for review by the settlement judge.   If the settlement

5    judge is not the trial judge, the Settlement Conference

6    Statements shall not be filed and will not otherwise be disclosed

7    to the trial judge.

8    IX.   MODIFICATIONS TO SCHEDULING ORDER

9              Any requests to modify the dates or terms of this

10   Scheduling Order, except requests to change the date of the

11   trial, may be heard and decided by the assigned Magistrate Judge.

12   All requests to change the trial date shall be heard and decided

13   only by the undersigned judge.

14              IT IS SO ORDERED.

15   Dated:   May 21, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
